DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 line 2 recited the limitation “the first contact region and the second contact region are staggered” is unclear.  How can the first contact region be separated 16from the second contact region by a distance greater than the longer planar dimension of 17the JFET region in a direction parallel to the longer planar dimension and the first contact region and the second contact region are staggered at the same time?  It requires more than one first contact region and more than one second contact region to meet the claimed limitations.  
Claim 6 line 4 recited the limitation “the contact region”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US 2015/0084066) in view of Prior Art of the invention.
As for claims 1 and 10, Banerjee et al. disclose in Figs. 3A-3B or Figs. 5, 7 and the related text a method for making an integrated device that includes a plurality 2of planar metal oxide semiconductor field effect transistors (MOSFETs), comprising: 3
a) providing a silicon carbide substrate (Substrate, [0072]-[0076]) composition of a first (n) conductivity type; 
4b) forming a plurality of doped body regions (Well) of a second (p) conductivity type that is 5opposite the first conductivity type formed in an upper portion of the substrate (fig. 3B); 
6c) forming a plurality of doped source regions (N+) of the first (n) conductivity type, 7wherein each of the plurality of doped source regions (N+) is formed in an upper portion of 8each of the plurality of body regions (fig. 3B); 
9d) forming a first contact region (left P+) in a first source region (left N+) of the plurality of source 10regions and forming a second contact region (right P+) in a second source region (right N+) of the plurality of 11source regions (fig. 3A-3B), wherein the first contact region (left P+) and the second contact region (right P+) have 12respective portions of the first source region and the second source region doped with the 13second (p) conductivity type, wherein the first contact region is separated from the second 14contact region by a junction gate field effect (JFET) region (JFET region), wherein the JFET region is 15longer in one planar dimension than the other, wherein the first contact region (left P+) is separated 16from the second contact region (right P+) by a distance greater than the longer planar dimension of 17the JFET region in a direction parallel to the longer planar dimension (fig. 3A), wherein the JFET 18region is bounded on at least one side corresponding to the longer planar dimension by a 19source region of the plurality of source regions and a body region of the plurality of body 20regions in conductive contact with at least one contact region (upper/lower region of N+, fig. 3A) of the first contact region 21and the second contact region; 
22e) forming an insulating layer (Gate dielectric) on top of the silicon carbide substrate (fig. 3B); 
23f) forming an electrically conductive layer (Final metal) formed on the insulating layer (Fig. 3B) and 24over 25the first contact region and second contact region. 
Banerjee et al. do not disclose the electrically conductive layer 24having openings corresponding to openings in underlying portions of the insulating over 25the first contact region and second contact region; and wherein b) further comprises forming a lightly doped well region of the second 3conductivity type in the upper portion of the body region and c) comprises forming the 4source region in an upper portion of the well region..   1
Prior Art of the invention teaches in Figs. 1A-1B forming an electrically conductive layer 112 has openings corresponding to openings in underlying portions of the insulating layer 110 over the first contact region and the second contact region 108; and wherein b) further comprises forming a lightly doped well region 106 of the second (p) 3conductivity type in the upper portion of the body region 105 and c) comprises forming the 4source region 107 in an upper portion of the well region 106 (fig. 1B).
Banerjee et al. and Prior Art of the invention are analogous art because they both are directed to power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Banerjee et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Banerjee et al. to include forming the electrically conductive layer has openings corresponding to openings in underlying portions of the insulating layer over the first contact region and the second contact region; and wherein b) further comprises forming a lightly doped well region of the second 3conductivity type in the upper portion of the body region and c) comprises forming the 4source region in an upper portion of the well region. as taught by Prior Art of the invention, in order to provide ohmic contact with the source region ([0022] of the invention) and improve the performance of the device.

As for claim 2, Banerjee et al. in view of Prior Art of the invention disclosed method for making the integrated device from claim 1, Banerjee et al. further disclose wherein the first contact region and the second contact region (P+) are staggered and each contact region of the first contact region and the second contact region has a corresponding JFET region (fig. 7), wherein the distance between the first and second contact regions in a (horizontal) direction perpendicular to the longer planar dimension is shorter than the entire length of the longer planar dimension of the JFET region 30 but longer than a shorter (upper/lower surfaces) planar dimension of the JFET region (fig. 7).

1 As for claim 3, Banerjee et al. in view of Prior Art of the invention disclosed method for making the integrated device from claim 2, Banerjee et al. further disclose wherein a length of 2the first contact region corresponds to a shorter planar dimension for a first JFET region 3and a length of the second contact region corresponds to a shorter planar dimension for a 4second JFET region (fig. 7).  

1 As for claim 4, Banerjee et al. in view of Prior Art of the invention disclosed method for making the integrated device from claim 2, Banerjee et al. further disclose 2wherein the first source region or the second source region bounding the JFET region is 3lightly doped with the first (n) conductivity type and the first contact region or second contact 4region (left/right P+) is heavily doped with the second (n) conductivity type.  
Banerjee et al. do not disclose the first conductivity type is lightly doped. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first conductivity type is lightly doped, in order to reduce the resistivity of the device.
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

1 As for claim 5, Banerjee et al. in view of Prior Art of the invention disclosed method for making the integrated device from claim 4, Banerjee et al. further disclose 2wherein the doping concentration of the first source region or the second source region (N+) 3bounding the JFET region tapers (fig. 5 and 7) to being lightly doped (see claim 4 rejection) with the first conductivity type 4between the first and second contact regions (left/right P+).  

1 As for claim 6, Banerjee et al. in view of Prior Art of the invention disclosed method for making the integrated device from claim 5, Banerjee et al. further disclose the doping concentration of the first source region or the second source region N+ 3bounding the JFET region increases to heavily doped with the second (p) concentration near 4the contact region (fig. 3A, 3B, 5 and 7).  

1 As for claim 7, Banerjee et al. in view of Prior Art of the invention disclosed method for making the integrated device from claim 2, Banerjee et al. further disclose 2wherein a gap in the first source region or the second source region bounding the JFET 3region is formed and wherein the body region (Well) is continuous between the first and second 4contact region (fig. 3A and Fig. 5).  

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. in view of Lee et al. (US 2019/0386129, as disclosed in previous Office Action).
As for claims 8 and 9, Banerjee et al. disclosed substantially the entire claimed invention, as applied in claim 1, except a Schottky contact is formed in the gap in the first source region or the second source region between the first and second contact region; or a Schottky contact is formed in the JFET region and fully overlaps the JFET region.
Lee et al. teach in Figs. 4a-4s and the related text a Schottky contact 240 is formed in the gap in the first source region 224 (fig. 4s) or the second source region between the first and second contact region; or a Schottky contact 240 is formed in the JFET region (region that forms between the source region 224) and fully overlaps the JFET region (fig. 4s).
Banerjee et al. and Lee et al. are analogous art because they both are directed vertical transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Banerjee et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Banerjee et al. to include a Schottky contact is formed in the gap in the first source region or the second source region between the first and second contact region; or a Schottky contact is formed in the JFET region and fully overlaps the JFET region as taught by Lee et al. in order to lower forward voltage and reduce reverse recovery time (Lee et al. 0004).

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG Q TRAN/Primary Examiner, Art Unit 2811